Exhibit 10.2

 

Form of

SPX Corporation

 

2002 STOCK COMPENSATION PLAN

 

RESTRICTED STOCK AGREEMENT

         AWARD

 

Recipient:____________________________________________________________________________________

 

Award Date:                         

 

Effective Date for Start of Vesting:                         

 

Number of Shares:
_____________________________________________________________________________

 

THIS AGREEMENT is made between SPX CORPORATION, a Delaware corporation (the
“Company”), and the Recipient pursuant to the SPX Corporation 2002 Stock
Compensation Plan and related plan documents (the “Plan”) on and as of the Award
Date. The parties hereto agree as follows:

 

1. Grant of Restricted Stock. The Company hereby grants to the Recipient,
pursuant to Section 9 of the Plan, the number of shares of Company common stock
(the “Common Stock”) specified above (the “Restricted Stock”), subject to the
terms and conditions of the Plan and this Agreement. The Recipient must accept
the Restricted Stock award within 90 days after the Award Date in accordance
with the instructions provided by the Company. The award automatically will be
rescinded upon the action of the Company, in its discretion, if the award is not
accepted within 90 days after the Award Date.

 

2. Restrictions. The Restricted Stock may not be sold, transferred, pledged,
assigned or otherwise alienated or hypothecated, whether voluntarily or
involuntarily or by operation of law, until the termination of the applicable
Period of Restriction (as defined in Section 4 below) or as otherwise provided
in the Plan or this Agreement. Except for such restrictions, the Recipient will
be treated as the owner of the shares of Restricted Stock and shall have all of
the rights of a shareholder, including, but not limited to, the right to vote
such shares and the right to receive all dividends, if any, paid on such shares.
If any dividends are paid in shares of Common Stock, the dividend shares shall
be subject to the same restrictions as the shares of Restricted Stock with
respect to which they were paid.



--------------------------------------------------------------------------------

3. Restricted Stock Certificates. The stock certificate(s) representing the
Restricted Stock shall be issued or held in book entry form promptly following
the acceptance of this Agreement. If a stock certificate is issued, it shall be
delivered to the Secretary of the Company or such other custodian as may be
designated by the Company, to be held until the end of the Period of Restriction
or until the Restricted Stock is forfeited. The certificates representing shares
of Restricted Stock granted pursuant to this Agreement shall bear a legend in
substantially the form set forth below:

 

The sale or other transfer of the shares of stock represented by this
certificate, whether voluntary, involuntary or by operation of law, is subject
to certain restrictions on transfer set forth in the SPX Corporation 2002 Stock
Compensation Plan, rules and administration adopted pursuant to such Plan, and a
Restricted Stock award agreement with an Award Date of                         .
A copy of the Plan, such rules and such Restricted Stock award agreement may be
obtained from the Secretary of SPX Corporation.

 

4. Period of Restriction. Subject to the provisions of the Plan and this
Agreement, unless it is vested or forfeited earlier as described in Section 5,
6, or 7 of this Agreement, as applicable, the Restricted Stock shall become
vested and freely transferable as to thirty-three and one-third percent
(33 1/3%) of the shares on the first anniversary of the Effective Date for Start
of Vesting set forth above (“Effective Date”), as to an additional thirty-three
and one-third percent (33 1/3%) on the second anniversary of the Effective Date,
and as to the remaining thirty-three and one-third percent (33 1/3%) on the
third anniversary of the Effective Date. Upon vesting, all vested shares shall
cease to be considered Restricted Stock, subject to the terms and conditions of
the Plan and this Agreement, and the Recipient shall be entitled to have the
legend removed from his or her Common Stock certificate(s). The period prior to
the vesting date with respect to a share of Restricted Stock is referred to as
the “Period of Restriction.”

 

5. Vesting upon Termination due to Retirement, Disability or Death. If, while
the Restricted Stock is subject to a Period of Restriction, the Recipient
terminates employment with the Company (or a Subsidiary of the Company if the
Recipient is then in the employ of such Subsidiary) by reason of retirement,
disability (as determined by the Company) or death, then the portion of the
Restricted Stock subject to a Period of Restriction shall become fully vested as
of the date of employment termination without regard to the Period of
Restriction set forth in Section 4 of this Agreement. A Recipient will be
eligible for “retirement” treatment for purposes of this Agreement if, at the
time of employment termination, he/she is age 55 or older, he/she has completed
five years of service with the Company or a Subsidiary (provided that the
Subsidiary has been directly or indirectly owned by the Company for at least
three years), and he/she voluntarily elects to retire. The term “Subsidiary” is
defined in the Plan and means a corporation with respect to which the Company
directly or indirectly owns 50% or more of the voting power.

 

6. Forfeiture upon Termination due to Reason other than Retirement, Disability
or Death. If, while the Restricted Stock is subject to a Period of Restriction,
the Recipient’s employment with the Company (or a Subsidiary of the Company if
the Recipient is then in the employ of such Subsidiary) terminates for a reason
other than the Recipient’s retirement, disability or death, then the Recipient
shall forfeit any portion of the Restricted Stock that is subject to a Period of
Restriction on the date of such employment termination.

 

2



--------------------------------------------------------------------------------

7. Vesting upon Change of Control. In the event of a “Change of Control” of the
Company as defined in this Section, the Restricted Stock shall cease to be
subject to the Period of Restriction set forth in Section 4 of this Agreement. A
“Change of Control” shall be deemed to have occurred if:

 

(a) Any “Person” (as defined below), excluding for this purpose (i) the Company
or any Subsidiary of the Company, (ii) any employee benefit plan of the Company
or any Subsidiary of the Company, and (iii) any entity organized, appointed or
established for or pursuant to the terms of any such plan that acquires
beneficial ownership of common shares of the Company, is or becomes the
“Beneficial Owner” (as defined below) of twenty percent (20%) or more of the
common shares of the Company then outstanding; provided, however, that no Change
of Control shall be deemed to have occurred as the result of an acquisition of
common shares of the Company by the Company which, by reducing the number of
shares outstanding, increases the proportionate beneficial ownership interest of
any Person to twenty percent (20%) or more of the common shares of the Company
then outstanding, but any subsequent increase in the beneficial ownership
interest of such a Person in common shares of the Company shall be deemed a
Change of Control; and provided further that if the Board of Directors of the
Company determines in good faith that a Person who has become the Beneficial
Owner of common shares of the Company representing twenty percent (20%) or more
of the common shares of the Company then outstanding has inadvertently reached
that level of ownership interest, and if such Person divests as promptly as
practicable a sufficient number of shares of the Company so that the Person no
longer has a beneficial ownership interest in twenty percent (20%) or more of
the common shares of the Company then outstanding, then no Change of Control
shall be deemed to have occurred. For purposes of this paragraph (a), the
following terms shall have the meanings set forth below:

 

(i) “Person” shall mean any individual, firm, limited liability company,
corporation or other entity, and shall include any successor (by merger or
otherwise) of any such entity.

 

(ii) “Affiliate” and “Associate” shall have the respective meanings ascribed to
such terms in Rule 12b-2 of the General Rules and Regulations under the
Securities Exchange Act of 1934, as amended (the “Exchange Act”).

 

(iii) A Person shall be deemed the “Beneficial Owner” of and shall be deemed to
“beneficially own” any securities:

 

(A) which such Person or any of such Person’s Affiliates or Associates
beneficially owns, directly or indirectly (determined as provided in Rule 13d-3
under the Exchange Act);

 

(B) which such Person or any of such Person’s Affiliates or Associates has (1)
the right to acquire (whether such right is exercisable immediately or only
after the passage of time) pursuant to any agreement, arrangement or
understanding (other than customary agreements with and

 

3



--------------------------------------------------------------------------------

between underwriters and selling group members with respect to a bona fide
public offering of securities), or upon the exercise of conversion rights,
exchange rights, rights (other than rights under the Company’s Rights Agreement
dated June 25, 1996 with The Bank of New York, as amended), warrants or options,
or otherwise; provided, however, that a Person shall not be deemed the
Beneficial Owner of, or to beneficially own, securities tendered pursuant to a
tender or exchange offer made by or on behalf of such Person or any of such
Person’s Affiliates or Associates until such tendered securities are accepted
for purchase or exchange; or (2) the right to vote pursuant to any agreement,
arrangement or understanding; provided, however, that a Person shall not be
deemed the Beneficial Owner of, or to beneficially own, any security if the
agreement, arrangement or understanding to vote such security (a) arises solely
from a revocable proxy or consent given to such Person in response to a public
proxy or consent solicitation made pursuant to, and in accordance with, the
applicable rules and regulations promulgated under the Exchange Act and (b) is
not also then reportable on Schedule 13D under the Exchange Act (or any
comparable or successor report); or

 

(C) which are beneficially owned, directly or indirectly, by any other Person
with which such Person or any of such Person’s Affiliates or Associates has any
agreement, arrangement or understanding (other than customary agreements with
and between underwriters and selling group members with respect to a bona fide
public offering of securities) for the purpose of acquiring, holding, voting
(except to the extent contemplated by the proviso to subparagraph
(a)(iii)(B)(2), above) or disposing of any securities of the Company.

 

Notwithstanding anything in this “Beneficial Ownership” definition to the
contrary, the phrase “then outstanding,” when used with reference to a Person’s
beneficial ownership of securities of the Company, shall mean the number of such
securities then issued and outstanding together with the number of such
securities not then actually issued and outstanding which such Person would be
deemed to own beneficially hereunder.

 

(b) During any period of two (2) consecutive years (not including any period
prior to the acceptance of this Agreement), individuals who at the beginning of
such two-year period constitute the Board of Directors of the Company and any
new director or directors (except for any director designated by a person who
has entered into an agreement with the Company to effect a transaction described
in paragraph (a), above, or paragraph (c), below) whose election by the Board or
nomination for election by the Company’s shareholders was approved by a vote of
at least two-thirds of the directors then still in office who either were
directors at the beginning of the period or whose election or nomination for
election was previously so approved, cease for any reason to constitute at least
a majority of the Board; or

 

4



--------------------------------------------------------------------------------

(c) Approval by the shareholders of (or if such approval is not required, the
consummation of) (i) a plan of complete liquidation of the Company, (ii) an
agreement for the sale or disposition of the Company or all or substantially all
of the Company’s assets, (iii) a plan of merger or consolidation of the Company
with any other corporation, or (iv) a similar transaction or series of
transactions involving the Company (any transaction described in parts (i)
through (iv) of this paragraph (c) being referred to as a “Business
Combination”), in each case unless after such a Business Combination the
shareholders of the Company immediately prior to the Business Combination
continue to own at least eighty percent (80%) of the voting securities of the
new (or continued) entity immediately after such Business Combination, in
substantially the same proportion as their ownership of the Company immediately
prior to such Business Combination.

 

Notwithstanding any provision of this Agreement to the contrary, a “Change of
Control” shall not include any transaction described in paragraph (a) or (c),
above, where, in connection with such transaction, the Recipient and/or any
party acting in concert with the Recipient substantially increases his or its,
as the case may be, ownership interest in the Company or a successor to the
Company (other than through conversion of prior ownership interests in the
Company and/or through equity awards received entirely as compensation for past
or future personal services).

 

8. Settlement Following Change of Control. Notwithstanding any provision of this
Agreement to the contrary, in connection with or after the occurrence of a
Change of Control as defined in Section 7 of this Agreement, the Company may, in
its sole discretion, fulfill its obligation with respect to all or any portion
of the Restricted Stock that ceases to be subject to a Period of Restriction in
conjunction with the Change of Control by:

 

(a) delivery of (i) the number of shares of Common Stock that have ceased to be
subject to a Period of Restriction or (ii) such other ownership interest as such
shares of Common Stock may be converted into by virtue of the Change of Control
transaction;

 

(b) payment of cash in an amount equal to the fair market value of the Common
Stock at that time; or

 

(c) delivery of any combination of shares of Common Stock (or other converted
ownership interest) and cash having an aggregate fair market value equal to the
fair market value of the Common Stock at that time.

 

9. Adjustment in Capitalization. In the event of any change in the Common Stock
of the Company through stock dividends or stock splits, a corporate split-off or
split-up, or recapitalization, merger, consolidation, exchange of shares, or a
similar event, the number of shares of Restricted Stock subject to this
Agreement may be equitably adjusted by the Committee, in its sole discretion.

 

10. Delivery of Stock Certificates. Subject to the requirements of Sections 11
and 12 below, as promptly as practicable after shares of Restricted Stock cease
to be subject to a Period of Restriction in accordance with Section 4, 5, or 7
of this Agreement, the Company shall cause to be issued and delivered to the
Recipient, the Recipient’s legal representative, or a brokerage account for the
benefit of the Recipient, as the case may be, certificates for the vested shares
of Common Stock.

 

5



--------------------------------------------------------------------------------

11. Tax Withholding. Whenever a Period of Restriction applicable to the
Recipient’s rights to some or all of the Restricted Stock lapses as provided in
Section 4, 5, or 7 of this Agreement, the Company or its agent shall notify the
Recipient of the related amount of tax that must be withheld under applicable
tax laws. Regardless of any action the Company, any Subsidiary of the Company,
or the Recipient’s employer takes with respect to any or all income tax, social
security, payroll tax, payment on account or other tax-related withholding
(“Tax”) that the Recipient is required to bear pursuant to all applicable laws,
the Recipient hereby acknowledges and agrees that the ultimate liability for all
Tax is and remains the responsibility of the Recipient.

 

Prior to receipt of any shares that correspond to Restricted Stock that vests in
accordance with this Agreement, the Recipient shall pay or make adequate
arrangements satisfactory to the Company and/or any Subsidiary of the Company to
satisfy all withholding and payment on account obligations of the Company and/or
any Subsidiary of the Company. In this regard, the Recipient authorizes the
Company and/or any Subsidiary of the Company to withhold all applicable Tax
legally payable by the Recipient from the Recipient’s wages or other cash
compensation paid to the Recipient by the Company and/or any Subsidiary of the
Company or from the proceeds of the sale of shares. Alternatively, or in
addition, the Company may sell or arrange for the sale of Common Stock that the
Recipient is due to acquire to satisfy the withholding obligation for Tax and/or
withhold any Common Stock, provided that the Company sells or withholds only the
amount of Common Stock necessary to satisfy the minimum withholding amount.
Finally, the Recipient agrees to pay the Company or any Subsidiary of the
Company any amount of any Tax that the Company or any Subsidiary of the Company
may be required to withhold as a result of the Recipient’s participation in the
Plan that cannot be satisfied by the means previously described. The Company may
refuse to deliver Common Stock if the Recipient fails to comply with its
obligations in connection with the tax as described in this section.

 

The Company advises the Recipient to consult his or her lawyer or accountant
with respect to the tax consequences for the Recipient under the Plan.

 

The Company and/or any Subsidiary of the Company: (a) make no representations or
undertakings regarding the tax treatment in connection with the Plan; and (b) do
not commit to structure the Plan to reduce or eliminate the Recipient’s
liability for Tax.

 

12. Securities Laws. This award is a private offer that may be accepted only by
a Recipient who is an employee or director of the Company or a Subsidiary of the
Company and who satisfies the eligibility requirements outlined in the Plan and
the Committee’s administrative procedures. If a Registration Statement under the
Securities Act of 1933, as amended, is not in effect with respect to the shares
of Common Stock to be issued pursuant to this Agreement, the Recipient hereby
represents that he or she is acquiring the shares of Common Stock for investment
and with no present intention of selling or transferring them and that he or she
will not sell or otherwise transfer the shares except in compliance with all
applicable securities laws and requirements of any stock exchange on which the
shares of Common Stock may then be listed.

 

6



--------------------------------------------------------------------------------

13. No Employment or Compensation Rights. Participation in the Plan is permitted
only on the basis that the Recipient accepts all of the terms and conditions of
the Plan and this Agreement, as well as the administrative rules established by
the Committee. This Agreement shall not confer upon the Recipient any right to
continuation of employment by the Company or its Subsidiaries, nor shall this
Agreement interfere in any way with the Company’s or its Subsidiaries’ right to
terminate Recipient’s employment at any time. Neither the Plan nor this
Agreement forms any part of any contract of employment between the Company or
any Subsidiary and the Recipient, and neither the Plan nor this Agreement
confers on the Recipient any legal or equitable rights (other than those related
to the Restricted Stock award) against the Company or any Subsidiary or directly
or indirectly gives rise to any cause of action in law or in equity against the
Company or any Subsidiary.

 

The Restricted Stock granted pursuant to this Agreement does not constitute part
of the Recipient’s wages or remuneration or count as pay or remuneration for
pension or other purposes. If the Recipient terminates employment with the
Company or any Subsidiary, in no circumstances will the Recipient be entitled to
any compensation for any loss of any right or benefit or any prospective right
or benefit under the Plan or this Agreement that he or she might otherwise have
enjoyed had such employment continued, whether such compensation is claimed by
way of damages for wrongful dismissal, breach of contract or otherwise.

 

14. Plan Terms and Committee Authority. This Agreement and the rights of the
Recipient hereunder are subject to all of the terms and conditions of the Plan,
as it may be amended from time to time, as well as to such rules and regulations
as the Committee (meaning the Compensation Committee of the Board of Directors
of the Company, as defined in the Plan) may adopt for administration of the
Plan. It is expressly understood that the Committee is authorized to administer,
construe and make all determinations necessary or appropriate for the
administration of the Plan and this Agreement, all of which shall be binding
upon Recipient. Any inconsistency between this Agreement and the Plan shall be
resolved in favor of the Plan. The Recipient hereby acknowledges receipt of a
copy of the Plan and this Agreement.

 

15. Governing Law and Jurisdiction. This Agreement is governed by the
substantive and procedural laws of the state of Michigan. The Recipient and the
Company agree to submit to the exclusive jurisdiction of, and venue in, the
courts in Michigan in any dispute relating to this Agreement.

 

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed as of
the Award Date.

 

[signature page follows]

 

7



--------------------------------------------------------------------------------

SPX CORPORATION

John B. Blystone

Chairman, President and CEO

 

Attest:

 

Christopher J. Kearney

Vice President, Secretary and General Counsel

 

RECIPIENT

--------------------------------------------------------------------------------

 

 

8